Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered August 12, 1987, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt of manslaughter in the second degree beyond a reasonable doubt. We disagree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the verdict sheet submitted to the jury was not proper is not preserved for appellate review since he failed to object to its submission (see, CPL 470.05 [2]; People v Mathis, 150 AD2d 613; People v Lugo, 150 AD2d 502; cf., People v Nimmons, 72 NY2d 830; People v Gillispie, 144 AD2d 482; People v Valle, 143 AD2d 160-161), and we see no basis to reach the issue in the exercise of our interest of justice jurisdiction.
Finally, we find that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Brown, J. P, Rubin, Fiber and Rosenblatt, JJ, concur.